            Case 4:14-cv-04480-YGR Document 256 Filed 12/17/18 Page 1 of 20




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   ALEX G. TSE
 3   Acting United States Attorney
     ANTHONY J. COPPOLINO
 4   Deputy Branch Director
     JULIA A. HEIMAN
 5   Senior Counsel
 6   CHRISTOPHER HEALY
     Trial Attorney
 7   United States Department of Justice
     Civil Division, Federal Programs Branch
 8
 9     P.O. Box 883
       Washington, D.C. 20044
10     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
11
       Email: julia.heiman@usdoj.gov
12
     Attorneys for Defendants
13
                             IN THE UNITED STATES DISTRICT COURT
14
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
15   __________________________________________
                                                )
16
     TWITTER, INC.,                             ) Case No. 14-cv-4480-YGR
17                                              )
           Plaintiff,                           )
18                                              )
                           v.                   )
19
                                                )
20   MATTHEW G. WHITAKER, Acting Attorney       )
     General of the United States, et al.,      ) DEFENDANTS’
21                                             )  RESPONSE TO THE COURT’S
22         Defendants.                          ) NOVEMBER 26, 2018 ORDER
                                               )
23                                             )  Hon. Yvonne Gonzalez Rogers
     __________________________________________)
24
25
26
27
28

     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Court’s November 26, 2018 Order
Case 4:14-cv-04480-YGR Document 256 Filed 12/17/18 Page 2 of 20
               Case 4:14-cv-04480-YGR Document 256 Filed 12/17/18 Page 3 of 20



                                                   TABLE OF AUTHORITIES
 1
 2   CASES                                                                                                                      PAGE(S)

 3   Admiral Ins. Co. v. U.S. Dist. Court,
      881 F.2d 1486 (9th Cir. 1989) .................................................................................................... 8
 4
 5   Al- Haramain Islamic Found., Inc. v. Bush,
      507 F.3d 1190 (9th Cir. 2007) .................................................................................................. 14
 6
     Boening v. CIA,
 7    579 F. Supp. 2d 166 (D.D.C. 2008) ........................................................................................... 9
 8
     In re Copley Press, Inc.,
 9     518 F.3d 1022 (9th Cir. 2008) .................................................................................................... 8
10   Dep’t of Navy v. Egan,
11    484 U.S. 518 (1988) ........................................................................................................... 1, 7, 8

12   Doe v. CIA,
      576 F.3d 95 (2d Cir. 2009) ....................................................................................................... 14
13
14   Dorfmont v. Brown,
      913 F.2d 1399 (9th Cir. 1990) ................................................................................................ 7, 8
15
     El-Masri v. Tenet,
16
      437 F. Supp. 2d 530 (E.D. Va. 2006) ....................................................................................... 13
17
     El-Masri v. United States,
18    479 F.3d 296 (4th Cir. 2009) .................................................................................................... 14
19
     Fazaga v. F.B.I.,
20    884 F. Supp. 2d 1022 (C.D. Cal. 2012) .................................................................................... 13

21   Gardels v. CIA,
22    689 F.2d 1100 (D.C. Cir. 1982) ............................................................................................... 11

23   Gen. Dynamics Corp. v. United States,
      563 U.S. 478 (2011) ................................................................................................................... 1
24
25   Halperin v. Nat’l Sec. Council,
      452 F. Supp. 47 (D.D.C. 1978) ................................................................................................ 11
26
     Kasza v. Browner,
27    133 F.3d 1159 (9th Cir. 1998) ........................................................................................ 2, 13, 15
28

     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Court’s November 26, 2018 Order
               Case 4:14-cv-04480-YGR Document 256 Filed 12/17/18 Page 4 of 20



     Mohamed v. Jeppesen Dataplan, Inc.,
 1
      614 F.3d 1070 (9th 2010) ......................................................................................... 2, 13, 14, 15
 2
     In re NSL,
 3     863 F.3d 1110 (9th Cir. 2017) .................................................................................................... 5
 4
     In re: Nat’l Sec. Letter,
 5     930 F. Supp. 2d 1064 (N.D. Cal. 2013).................................................................................. 2, 9

 6   United States v. Reynolds,
 7    345 U.S. 1 (1953) ................................................................................................................. 2, 13

 8   Shaffer v. DIA,
      102 F. Supp. 3d 1 (D.D.C. 2015) ............................................................................................... 9
 9
10   Snepp v. United States,
      444 U.S. 507 (1980) ................................................................................................................. 10
11
     Stillman v. CIA,
12     319 F.3d 546 (D.C. Cir. 2003) .......................................................................................... passim
13
     United States v. Nixon,
14    418 U.S. 683 (1974) ................................................................................................................. 13
15   Wilson v. CIA,
16    586 F.3d 171 (2d Cir. 2009) ..................................................................................................... 10

17
18   UNITED STATES CONSTITUTION

19   U.S. Const., Art. II, § 2.................................................................................................................. 7
20
     OTHER AUTHORITIES
21
     Exec. Order 13526, 75 Fed. Reg. 707 (Dec. 29, 2009) ..................................................... 1, 6, 7, 8
22
23
24
25
26
27
28

     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Court’s November 26, 2018 Order
              Case 4:14-cv-04480-YGR Document 256 Filed 12/17/18 Page 5 of 20




 1       I.      INTRODUCTION
 2            In November 2016, in an effort to facilitate adjudication of Plaintiff’s First Amendment
 3   claims—and having been ordered to come forward with any ex parte submission they might
 4   wish to make, or risk preclusion—Defendants submitted the Classified Declaration of FBI
 5   Executive Assistant Director (“EAD”) Steinbach in support of their motion for summary
 6   judgment. See Notice of Lodging of Classified Declaration, ECF No. 144. That declaration
 7   was submitted to explain the harm that reasonably could be expected to result from disclosure
 8   of the information in Plaintiff’s draft Transparency Report. The declaration encompasses far
 9   more sensitive national security information than an individual recipient of national security
10   process might know or have reason to learn. The declaration contains Sensitive Compartmented
11   Information, and is classified at the TOP SECRET level. See Aug. 8, 2017 Decl. of EAD
12   Ghattas, ECF No. 175-1, ¶ 17. Disclosure of such information reasonably could be expected to
13   cause exceptionally grave damage to the national security. See Executive Order 13526, § 1.2.
14            Plaintiff now seeks disclosure of that declaration to its counsel, noting that his
15   background investigation for a security clearance recently was favorably adjudicated. See ECF
16   No. 250. The Government opposes Plaintiff’s request for access to the classified declaration
17   and to any classified information sought in discovery or otherwise in this case. The mere
18   granting of a suitability determination is not sufficient to obtain access to classified information.
19   Rather, a determination of whether there is a “need-to-know” such information, i.e. whether the
20   individual “requires access to specific classified information in order to perform or assist in a
21   lawful and authorized governmental function,” must be made by the Executive Branch before
22   any access to classified information is granted to a person. See Executive Order 13526, §§ 4.1,
23   6.1(dd). The Executive Branch has previously determined that Plaintiff’s counsel lacks the
24   requisite “need-to-know” classified information at issue in this case and has expressly denied a
25   request for access to classified information. See Aug. 8, 2017 Decl. of EAD Ghattas, ECF No.
26   175-1, ¶¶ 18, 19. That decision falls squarely within the authority and discretion of the
27   Executive Branch, Dep’t of Navy v. Egan, 484 U.S. 518, 527 (1988), and this Court lacks
28   authority to grant access to classified information in this case over the Executive Branch’s

     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Court’s November 26, 2018 Order                                   1
            Case 4:14-cv-04480-YGR Document 256 Filed 12/17/18 Page 6 of 20




 1   objection. Such a court-ordered disclosure of national security information in this civil action,
 2   over the objection of the Executive, would raise profound constitutional concerns and would be
 3   subject to appellate review.
 4           As the Government has explained throughout this litigation, this case may proceed under
 5   the framework set forth in Stillman v. CIA, 319 F.3d 546 (D.C. Cir. 2003), and its progeny—
 6   cases brought by persons subject to nondisclosure obligations who challenge Government
 7   determinations that information could not be published because it was classified. In such cases,
 8   courts looked to ex parte, in camera submissions made by the Government for explanations of
 9   why disclosure of the information at issue reasonably could be expected to harm national
10   security and thus may not be published. As another judge of this court recognized in a case
11   challenging the nondisclosure framework applicable to National Security Letters (NSLs), “in
12   the context of intelligence-gathering activities and national security, the use of ex parte and in
13   camera submissions to review classified information may be the only way for a court to carry
14   out its duty . . . to conduct a searching review of the government’s evidence offered in support
15   of [its position].” In re: Nat’l Sec. Letter, 930 F. Supp. 2d 1064, 1079 (N.D. Cal. 2013).
16           The Defendants continue to believe that this case should be resolved under that
17   framework. Nonetheless, in light of Plaintiff’s demand for the compelled disclosure of the
18   classified declaration, the United States has also invoked the process for consideration of a state
19   secrets privilege assertion to the extent further grounds are needed to prevent disclosure. See
20   United States v. Reynolds, 345 U.S. 1 (1953). Defendants describe below the process within the
21   Executive Branch for the consideration of whether to invoke that privilege. If the privilege is
22   invoked, and if the Court finds that the privilege’s substantive and procedural requirements are
23   met, the privilege is absolute, and the evidence subject to the privilege “is completely removed
24   from the case.” Mohamed v. Jeppesen Dataplan, Inc., 614 F.3d 1070, 1082 (9th 2010) (en
25   banc) (quoting Kasza v. Browner, 133 F.3d 1159, 1166 (9th Cir. 1998)). In a case such as this,
26   where the evidence in question is “central to the litigation” or if its removal “deprives the
27   defendant of information that would otherwise give the defendant a valid defense,” assertion of
28

     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Court’s November 26, 2018 Order                                  2
               Case 4:14-cv-04480-YGR Document 256 Filed 12/17/18 Page 7 of 20




 1   the state secrets privilege may render it impossible to reach the merits of Plaintiff’s claims. See
 2   id. at 1083.
 3             As set forth further below, unless the Court is prepared to deny Plaintiff’s request at this
 4   stage on other grounds set forth herein, the Government respectfully requests 60–90 days to
 5   complete consideration of whether to assert the state secrets privilege to shield the Classified
 6   Declaration of EAD Steinbach from disclosure.
 7       II.       PROCEDURAL BACKGROUND
 8             Plaintiff filed the currently-operative complaint in May 2016, challenging, inter alia,
 9   whether the information that it seeks to publish is properly classified. See Second Am. Compl.,
10   ECF No. 114. Defendants responded by seeking a conference to set a schedule for summary
11   judgment briefing, urging the Court to resolve this case using the procedures set forth in
12   Stillman v. CIA, which provides that in cases challenging classification determinations, “in
13   camera review of affidavits, followed if necessary by further judicial inquiry, will be the norm.”
14   See ECF No. 116 at 2 (quoting Stillman, 319 F.3d at 548–49). The Court denied the
15   Defendants’ request, and indicated that a responsive pleading would be required prior to
16   summary judgment briefing. See ECF No. 119. Defendants submitted their answer to the
17   Second Amended Complaint on July 5, 2016. See Answer, ECF No. 120.
18             On September 21, 2016, Plaintiff submitted its Motion for an Order Directing
19   Defendants to Initiate an Expedited Security Clearance Process for Plaintiff’s Counsel, ECF No.
20   124. Defendants opposed that motion, explaining that this case should be resolved, as in
21   Stillman v. CIA, based on the Court’s ex parte, in camera review of the Government’s
22   submission of a classified explanation of why the information that Plaintiff seeks to publish is
23   properly classified. See ECF No. 133 at 4–8. Defendants also explained that there is no support
24   in the case law for granting counsel access to classified information in this setting. See id. at 8–
25   12.1 Moreover, Defendants noted that an order granting Plaintiff’s request for background
26             1
              Plaintiff’s request for access to the Classified Steinbach Declaration, see ECF No. 250,
27   incorporates by reference the arguments it advanced in its Motion for an Order Directing
     Defendants to Initiate an Expedited Security Clearance Process for Plaintiff’s Counsel, ECF No.
28   124. See ECF No. 250 at 3. The Defendants’ responses to those arguments appear in
     Defendants’ opposition to that motion. See ECF No. 133.
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Court’s November 26, 2018 Order                                    3
            Case 4:14-cv-04480-YGR Document 256 Filed 12/17/18 Page 8 of 20




 1   investigations would “risk[] sidetracking the case into potentially complex litigation over access
 2   to classified information,” and, in particular that such an order “[would] set the stage for
 3   potential disputes over the denial of access by the Government for purposes of this case, or for
 4   assertions of privilege in response to discovery demands for classified information.” See id. at
 5   12 & n.7, 12.
 6           At a subsequent case management conference, on October 24, 2016, counsel for the
 7   Defendants reiterated that this case should move forward as Stillman and its progeny, and avoid
 8   the difficult issues that would arise if Plaintiff were to request access to classified information.
 9   See Oct. 24, 2016 Tr., ECF No. 138, 5:2 –6:20; id. 14:5–14; id. 20:1–16; id. 28:19–29:10.
10   Counsel further explained that, in this case, the heart of the matter—the Government’s
11   explanation of why publication of the information in Twitter’s draft Transparency Report
12   reasonably could be expected to harm national security—would itself be classified, and that, in
13   such circumstances courts do not typically permit discovery, because a request for access to
14   such information could result in “the Government [having] to consider whether to assert the
15   state secrets privilege with . . . potentially serious consequences for the litigation.” Id. at
16   25:22–25; see also id. 12:21–13:8 (explaining that a request for access to classified information
17   “would raise questions about whether the case could be litigated on the merits at all”); id. 27: 8–
18   14.
19           At the same status conference, because Defendants had emphasized that whether
20   discovery should be permitted at all was inextricably intertwined with the more global question
21   of how the case should proceed, the Court instructed Defendants to submit their summary
22   judgment motion. Id. at 30:14–22. Counsel raised concerns about submitting a classified
23   declaration supporting a summary judgment motion at a time when Plaintiff’s motion for a
24   background investigation was pending, explaining that what the Government could present to
25   the Court ex parte would be more fulsome and detailed than anything that could be shared with
26   Plaintiff’s counsel. See id. at 31:2–17. The Court nonetheless ordered the Government to
27   proceed, including with its ex parte presentation, noting that, otherwise, the Government would
28   later be precluded from making such a motion. See id. at 31:13–24; 32:4–13.

     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Court’s November 26, 2018 Order                                    4
            Case 4:14-cv-04480-YGR Document 256 Filed 12/17/18 Page 9 of 20




 1           Consistent with the Court’s Order, Defendants submitted their motion for summary
 2   judgment, see ECF No. 145, including the Classified Declaration of EAD Steinbach, explaining
 3   why publication of the information in Plaintiff’s draft Transparency Report reasonably could be
 4   expected to harm national security. See Notice of Lodging of Classified Declaration, ECF No.
 5   144. Defendants also submitted an unclassified version of that declaration, providing as much
 6   information from EAD Steinbach’s classified declaration as possible, consistent with the
 7   national security, on the public record. See Unclassified Declaration of EAD Steinbach, ECF
 8   No. 147-1, ¶ 1. In his unclassified declaration, EAD Steinbach noted his understanding that the
 9   classified declaration would be made available to the Court “solely for its ex parte and in
10   camera review.” Id. at 1 n.1. He further emphasized that “[f]or the reasons explained in the
11   classified declaration, disclosure of the information contained therein reasonable could be
12   expected to result in damage to the national security.” Id. On July 6, 2017, the Court denied
13   without prejudice the Government’s summary judgment motion, and granted Plaintiff’s motion
14   to initiate a background investigation of its counsel. See ECF No. 172.2 Defendants sought
15   reconsideration based on the Ninth Circuit’s decision in In re NSL, 863 F.3d 1110 (9th Cir.
16   2017), see ECF No. 180, and the Court denied Defendants’ motion. See ECF No. 186.
17           While the Defendants’ summary judgment motion had been pending, Plaintiff served its
18   discovery requests and Defendants responded with their objections; although Plaintiff’s requests
19   called for classified and unclassified responses, the parties’ February 17, 2017 joint letter brief
20   made clear that Plaintiff was not seeking to compel access to classified information at that time.
21   See Joint Letter Brief, ECF No. 167 at 1 n.2 (“Twitter’s discovery requests include requests for
22   unclassified as well as classified information . . . but Twitter seeks at this time to compel only
23   unclassified discovery.”). On August 8, 2017, Defendants submitted a declaration from EAD
24   Carl Ghattas, who became Executive Assistant Director of FBI’s National Security Branch after
25
             2
               Consistent with the Court’s Order, the Government completed a background
26   investigation of Plaintiff’s counsel. That background investigation was favorably adjudicated.
27   See Fourth Updated Joint Case Management Statement, ECF No. 244 at 7. As explained herein,
     this step does not constitute a grant of access by the Executive Branch to any particular
28   classified information.

     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Court’s November 26, 2018 Order                                  5
            Case 4:14-cv-04480-YGR Document 256 Filed 12/17/18 Page 10 of 20




 1   EAD Steinbach retired, describing the requirements that must be fulfilled before any individual
 2   may access classified information. See Aug. 8, 2017 Ghattas Decl., ECF No. 175-1, ¶¶ 9–16.
 3   EAD Ghattas attested that the FBI had determined that Plaintiff’s counsel do not fulfill those
 4   requirements with respect to the classified information at issue in this case—including the
 5   Classified Declaration of EAD Steinbach—because the FBI has determined that counsel lack a
 6   “need-to-know” that information, as defined by the operative Executive Order. See id., ¶¶ 17–
 7   21; see also infra at 7 (explaining the requirements of Executive Order 13526).3
 8           On February 12, 2018, the Court overruled a number of Defendants’ objections to
 9   Plaintiff’s discovery requests, see ECF No. 188, and the parties have proceeded with discovery,
10   in which Defendants have provided logs for classified materials and produced materials from
11   unclassified systems, as well as related privilege logs, as summarized in the parties’ recent
12   updated case management statement. See Fourth Updated Joint Case Management Statement,
13   ECF No. 244 at 10–13. Although Defendants have reviewed for responsiveness and logged
14   classified materials, Plaintiff has not, to date, moved to compel disclosure of those materials.
15           At the November 26, 2018 case management conference, Plaintiff, for the first time,
16   formally requested access to the Classified Declaration of EAD Steinbach that Defendants had
17   submitted in support of their summary judgment motion. See Nov. 26, 2018 Tr., ECF No. 251,
18   at 8:20–22, 13:2–5; see also Fourth Updated Joint Case Management Statement, ECF No. 244
19   at 7 (noting, on November 19, 2018, that “Twitter [then] intend[ed] to move the Court for an
20   order granting Twitter’s cleared counsel access to Defendants’ classified submission). The
21   Court ordered that Plaintiff submit a formal written request by December 5, 2018, Nov. 26,
22   2018 Tr., ECF No. 251, at 16: 23–24, and Plaintiff submitted such a request. See ECF No. 250.
23   The Court further ordered that Defendants inform the Court, by December 17, 2018, whether
24   they intend to consider an assertion of the state secrets privilege in response to Plaintiff’s
25   request for access to EAD Steinbach’s Classified Declaration; the Court ordered that that
26   submission should also include a description of the process the Government follows in
27           3
              On August 28, 2017, Defendants submitted a declaration from EAD Ghattas stating
28   that he had reviewed the classified and unclassified declarations of EAD Steinbach, and
     concurred with the conclusions therein. See ECF No. 179-1, ¶¶ 5–6.
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Court’s November 26, 2018 Order                                  6
            Case 4:14-cv-04480-YGR Document 256 Filed 12/17/18 Page 11 of 20




 1   considering whether to invoke the state secrets privilege, and an explanation of why the Court
 2   should await the completion of that process before considering whether to order the disclosure
 3   of the Classified Declaration of EAD Steinbach to Plaintiff’s counsel. Id. at 23:20–24:5.
 4   Defendants respectfully submit the instant explanation in response to the Court’s Order.
 5       III.      ARGUMENT
                   A. The Constitutional Authority to Control Access to Classified Information is
 6
                      Vested in the Executive Branch.
 7              The authority and discretion to determine who may be granted access to classified
 8   information resides with the Executive Branch. The Constitution confers on the Executive the
 9   exclusive responsibility for the protection and control of national security information. Egan,
10   484 U.S. at 527 (citing U.S. Const., Art. II, § 2). That authority “to classify and control access
11   to information bearing on national security . . . flows primarily from [the] constitutional
12   investment of power in the President” as Commander in Chief. Id.; see also Dorfmont v.
13   Brown, 913 F.2d 1399, 1401 (9th Cir. 1990) (“authority to protect security information falls on
14   the President as head of the Executive Branch and as Commander in Chief”) (quoting Egan, 484
15   U.S. at 527).
16              Executive Order 13526, promulgated under that constitutional authority, sets forth the
17   requirements for access to classified information. See Exec. Order 13526, 75 Fed. Reg. 707
18   (Dec. 29, 2009). As relevant here, Executive Order 13526 requires that there be a favorable
19   determination of eligibility for access by the head of the agency that owns the information or by
20   the agency head’s designee, as well as a “need-to-know” determination made “within the
21   executive branch . . . that a prospective recipient requires access to specific classified
22   information in order to perform or assist in a lawful and authorized governmental function.” Id.
23   at §§ 4.1(a), 4.1(e), 6.1(dd). Although the former requirement is fulfilled in this case by the
24   favorable adjudication of Plaintiff’s counsel’s background investigation, see supra at 5 n.2, the
25   latter is not.
26              In his August 8, 2017, declaration, EAD Ghattas explained that “even if plaintiff’s
27   counsel were to obtain a favorable suitability determination, [EAD Ghattas had] determined that
28   they do not have a need for access to or a need-to-know, the classified FBI information at issue
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Court’s November 26, 2018 Order                                   7
            Case 4:14-cv-04480-YGR Document 256 Filed 12/17/18 Page 12 of 20




 1   in this case,” including the Classified Declaration of EAD Steinbach. Aug. 8, 2017 Ghattas
 2   Decl. ¶¶ 18, 19. That is, EAD Ghattas determined that “it does not serve a governmental
 3   function, within the meaning of the Executive Order, to allow plaintiff’s counsel access to the
 4   classified FBI information at issue in this case to assist in representing the interests of a private
 5   plaintiff who has filed this civil suit against the government.” Id. ¶ 18; see Exec. Order 13526
 6   § 6.1(dd) (defining “need-to-know”). EAD Ghattas noted that that “Executive Branch
 7   personnel who hold security clearances are routinely restricted from accessing information for
 8   which they lack a need-to-know.” Aug. 8, 2017 Ghattas Decl. ¶ 21. EAD Ghattas also
 9   explained that the Classified Declaration of EAD Steinbach contains information at the TOP
10   SECRET level, as well as Sensitive Compartmented Information, see id. ¶ 17—information that
11   is broader and more sensitive than any information that a recipient of national security process
12   might know or have reason to learn. Thus, the fact that Plaintiff’s counsel has received a
13   “suitability” determination is not a determination that they may receive or have a “need-to-
14   know” particular classified information.
15           In light of the FBI’s determination that Plaintiff’s counsel does not have the “need-to-
16   know” required to access the classified declaration at issue, the Court lacks the constitutional
17   authority to order its disclosure. See Egan, 484 U.S. at 527 (“the protection of classified
18   information must be committed to the broad discretion of the agency responsible, and this must
19   include broad discretion to determine who may have access to it”); see also Dorfmont, 913 F.2d
20   at 1401 (“The decision to grant or revoke a security clearance is committed to the discretion of
21   the President by law.”). Any order directing the disclosure of classified national security
22   information over the objection of the Executive would be subject to immediate appellate
23   review.4
24
25
26           4
              See In re Copley Press, Inc., 518 F.3d 1022, 1025 (9th Cir. 2008); Admiral Ins. Co. v.
27   U.S. Dist. Court, 881 F.2d 1486, 1491 (9th Cir. 1989); see also, e.g., Stillman, 319 F.3d at 547–
     49 (reviewing and reversing an order that classified information be disclosed to plaintiff’s
28   counsel in that case).

     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Court’s November 26, 2018 Order                                   8
            Case 4:14-cv-04480-YGR Document 256 Filed 12/17/18 Page 13 of 20



                 B. The Court Should Resolve the Merits of the Case Based on the Unclassified
 1
                    Record and the Government’s Ex Parte, In Camera Submission Which
 2                  Demonstrates That Disclosure of the Information Twitter Seeks to Publish
                    Reasonably Could Be Expected to Cause Serious Damage to the National
 3                  Security of the United States.
 4           The Court can and should avoid the significant constitutional questions that are raised by
 5   the compelled disclosure of classified information to private counsel in this case by following
 6   the framework set forth in the Stillman decision and its progeny. At the heart of this case is the
 7   determination of whether, and to what extent, national security harm reasonably could be
 8   expected to result from the disclosure of the information that Twitter seeks to publish. Stillman
 9   v. CIA and its progeny—suits by persons subject to nondisclosure obligations who challenge
10   Government determinations that information cannot be published because it is classified—
11   present the most analogous cases to have been addressed by the federal courts. In such cases,
12   courts examine both the materials submitted by the Government in its publicly-available
13   briefing, as well as the Government’s classified explanations, submitted ex parte and in camera,
14   to determine whether the Government has demonstrated a logical connection between the
15   information at issue and the reasons for classification. See Stillman, 319 F.3d at 548–49
16   (remanding to the district court for that court “to determine first whether it [could] resolve the
17   classification [of the information at issue] ex parte”); see also, e.g.; Shaffer v. DIA, 102 F. Supp.
18   3d 1, 11 (D.D.C. 2015) (“a district court must first attempt to resolve a classification challenge
19   ex parte”), appeal dismissed following withdrawal by appellant, 2015 WL 9008153 (D.C. Cir.
20   Nov. 10, 2015); Boening v. CIA, 579 F. Supp. 2d 166, 174 (D.D.C. 2008) (“prepublication
21   review cases can and should begin with ex parte and in camera consideration.”). Indeed, it is
22   well-established that Courts may rely on classified submissions provided ex parte and in
23   camera to decide whether restrictions imposed by the Government on persons subject to non-
24   disclosure obligations comply with the First Amendment. See, e.g., In re: Nat’l Sec. Letter, 930
25   F. Supp. 2d at 1079 (“in the context of intelligence-gathering activities and national security, the
26   use of ex parte and in camera submissions to review classified information may be the only way
27   for a court to carry out its duty . . . to conduct a searching review of the government’s evidence
28   offered in support of an NSL request or nondisclosure order”).

     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Court’s November 26, 2018 Order                                  9
            Case 4:14-cv-04480-YGR Document 256 Filed 12/17/18 Page 14 of 20




 1           Throughout this litigation, the Government has urged the Court to resolve this litigation
 2   following the same model, based in part on the Government’s ex parte, in camera submission,
 3   which demonstrates that the disclosure of the information Twitter seeks to publish reasonably
 4   could be expected to cause serious damage to national security. See supra at 3–4; see also, e.g.,
 5   Mot. For Summ. J., ECF No. 145, at 2, 10, 19–21. For all the reasons explained in the
 6   Government’s submissions on summary judgment, the Court should have entered judgment in
 7   this case for the Government, based on the Government’s ex parte, in camera showing. To the
 8   extent the Court has determined that it cannot resolve the case based on the Government’s ex
 9   parte, in camera submission, see July 6, 2017 Order at 17 (denying motion for summary
10   judgment without prejudice, finding that the Classified Declaration of EAD Steinbach did not
11   provide sufficient detail), the Court could permit the Government an opportunity to supplement
12   that filing in response to specific questions or concerns by the Court. The Court could also
13   consider any additional unclassified evidence adduced in discovery and any additional classified
14   information submitted by the Government, ex parte, in camera, in deciding the merits on
15   renewed motions for summary judgment. The Court could then rule on the merits—for or
16   against the Government—thus setting the stage for appellate review. See Stillman, at 548
17   (explaining that the district court erred in reaching the question of counsel access, because it
18   should have attempted to determine, based on the Government’s ex parte, in camera submission
19   either that the information at issue was properly classified or that it was not properly classified
20   and was lawfully subject to publication).
21           However, in no event may the Court grant private counsel access to classified
22   information, including the Classified Declaration of EAD Steinbach, to litigate the merits of this
23   action. To begin with, legion cases have held that a private party has no role to play in a court’s
24   assessment of the Government’s explanation of national security harms. See, e.g., Snepp v.
25   United States, 444 U.S. 507, 512 (1980) (per curiam) (“When a former agent relies on his own
26   judgment about what information is detrimental, he may reveal information that the CIA – with
27   its broader understanding . . . could have identified as harmful.”); Wilson v. CIA, 586 F.3d 171,
28   196 (2d Cir. 2009) (rejecting former CIA employee’s analysis of which details about her own

     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Court’s November 26, 2018 Order                                10
            Case 4:14-cv-04480-YGR Document 256 Filed 12/17/18 Page 15 of 20




 1   service can be disclosed, in light of the agency’s “rational and plausible reasons for continued
 2   classification.”).5 And, as explained above, because neither Twitter nor its counsel have been
 3   authorized to have access to the classified information at issue, granting them access would
 4   clearly conflict with the Executive’s discretion and authority. See supra Section III.A.
 5   Likewise as also noted, the TOP SECRET/SCI information in the Classified Declaration of
 6   EAD Steinbach is broader and more sensitive than any information that a recipient of national
 7   security process might know or have reason to learn.6
 8           In Stillman, the D.C. Circuit held that the district court had abused its discretion in
 9   granting the plaintiff’s counsel access to a classified manuscript in dispute, after the Executive
10   had, as in the instant case, determined that the plaintiff’s counsel had no “need-to-know” the
11   information in question. See 319 F.3d at 547. The D.C. Circuit ordered the district court on
12   remand to first determine “whether it can, consistent with the protection of [plaintiff’s] First
13   Amendment rights to speak and to publish, and with the appropriate degree of deference owed
14   to the Executive Branch concerning classification decisions, resolve the classification issue
15   without the assistance of plaintiff’s counsel.” Id. at 549. If not, the court of appeals instructed
16   that the district court: “should consider whether its need for such assistance outweighs the
17
             5
               See also, e.g. Gardels v. CIA, 689 F.2d 1100, 1106 & n.5 (D.C. Cir. 1982) (former
18   agent’s “own views as to the lack of harm which would follow the disclosure requested by
19   plaintiff” is insufficient to justify further inquiry beyond the Agency’s “plausible and
     reasonable” informed position); Halperin v. Nat’l Sec. Council, 452 F. Supp. 47, 51 (D.D.C.
20   1978) (nothing in submissions of self-proclaimed “scholar and actor in the field of foreign
     policy and national security” ”justifie[d] the substitution of this Court’s judgment or the
21
     informed judgment of plaintiff for that of the officials constitutionally responsible for the
22   conduct of United States foreign policy as to the proper classification of [documents].”), aff’d,
     612 F.2d 586 (D.C. Cir. 1980).
23
             6
               The Government had expressed concerns regarding preparing and submitting ex parte,
24
     in camera a classified declaration before the Court had resolved the Plaintiff’s motion to initiate
25   counsel’s background investigation; the Court nonetheless ordered the Government to proceed
     with its submission, and indicated that the Government would be precluded from making such a
26   submission in the future if it did not do so when ordered. See supra at 4. To the extent the
27   Government submits classified information to a court solely for ex parte review, and a court
     subsequently attempts to order disclosure of that very information to private counsel, a severe
28   disincentive would exist for sharing classified information with courts to begin with, and in
     particular to including a level of detail intended solely for an Article III judge.
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Court’s November 26, 2018 Order                                 11
            Case 4:14-cv-04480-YGR Document 256 Filed 12/17/18 Page 16 of 20




 1   concomitant intrusion upon the Government’s interest in national security. Only then should it
 2   decide whether to enter an order granting [counsel] access to the manuscript and, if similarly
 3   necessary, to the Government’s classified pleadings and affidavits.” Id. The court of appeals
 4   further held that “[i]f the court enters such an order, then Government may appeal,” and the
 5   court of appeals would then “have to resolve the constitutional question” of whether counsel
 6   had a First Amendment right of access to those classified materials. Id.
 7           For all these reasons, the Government asks that the Court proceed consistent with
 8   Stillman and similar cases. Specifically, it should first try to resolve the case based on ex parte,
 9   in camera review of the Classified Declaration of EAD Steinbach (and any supplemental
10   information the Court requests from the Government) and any additional unclassified evidence.
11   If the Court cannot resolve the case on this basis then, as indicated by the D.C. Circuit in
12   Stillman, it should then consider whether its need for the assistance of Twitter’s counsel
13   outweighs the concomitant intrusion upon the Government’s interest in national security. If the
14   Court still decides to grant access, such a decision would be subject to appeal.
15
                 C. The Government Has Initiated the Process of Considering Whether to
16                  Assert the State Secrets Privilege to Protect the Classified Information at
                    Issue Here.
17
             The foregoing sets forth clear and ample grounds on which the Court should reject the
18
     demand by Plaintiff’s counsel for access to the Classified Steinbach Declaration (or any
19
     classified information at issue in discovery). Nonetheless, because the Court is considering
20
     whether to grant Plaintiff’s demand to compel disclosure of this declaration over the Executive
21
     Branch’s objection, the United States has initiated the process for consideration of a state secrets
22
     privilege assertion in this case.7
23
24
25
             7
              Indeed, Plaintiff has served a number of discovery requests to which this classified
26   declaration would be responsive, see, e.g., Plaintiff’s Request for Production of Documents
27   Nos. 1(a), 2(a), 4(a), 9(a), 10(a), 15(a), ECF No. 178, and although Plaintiff has not moved to
     compel this document, their “request” for disclosure, see ECF No. 250, is tantamount to such a
28   motion for discovery of this information, and for this reason as well, a privilege assertion may
     appropriately be raised in response to this demand.
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Court’s November 26, 2018 Order                                  12
            Case 4:14-cv-04480-YGR Document 256 Filed 12/17/18 Page 17 of 20




 1           The state secrets privilege shields from disclosure “matters which, in the interest of
 2   national security, should not be divulged.” Jeppesen Dataplan, Inc., 614 F.3d at 1082 (quoting
 3   Reynolds, 345 U.S. at 10). It has a constitutional foundation based on the President’s Article II
 4   powers to conduct foreign affairs and provide for the national defense. See United States v.
 5   Nixon, 418 U.S. 683, 710 (1974). “Given the vitally important purposes it serves, . . . the state
 6   secrets privilege is . . . a privilege of the highest dignity and significance.” El-Masri v. Tenet,
 7   437 F. Supp. 2d 530, 536 (E.D. Va. 2006), aff'd sub nom. El-Masri v. United States, 479 F.3d
 8   296 (4th Cir. 2007). “Once . . . properly invoked, and the court is satisfied as to the danger of
 9   divulging state secrets, the privilege is absolute” and cannot be overcome by any claim of
10   necessity. Kasza, 133 F.3d at 1166.
11           A formal claim of privilege “must be lodged by the head of the department which has
12   control over the matter, after actual personal consideration by that officer.” Id. The decision
13   “must reflect the certifying official’s personal judgment; responsibility for this task may not be
14   delegated to lesser ranking officials.” Id. (emphasis in original). In addition, as a matter of
15   Executive Branch practice, officials at the highest levels of the Department of Justice also must
16   review any proposed assertion of the state secrets privilege. Id. at 1077 (citing Mem. from
17   Attorney Gen. to Heads of Executive Dep’ts and Agencies on Policies and Procedures
18   Governing Invocation of the States Secrets Privilege (Sept. 23, 2009) (“Sept. 23, 2009
19   Memorandum”). Consideration of these matters within the Department of Justice requires, inter
20   alia, a recommendation from the Assistant Attorney General; evaluation, consultation, and
21   recommendation by a state secrets review committee, as well as review by the Associate
22   Attorney General, the Deputy Attorney General, and approval by the Attorney General. See
23   Fazaga v. F.B.I., 884 F. Supp. 2d 1022, 1040 (C.D. Cal. 2012) (citing the Sept. 23, 2009
24   Memorandum). In addition, consideration of any assertion of the state secrets privilege would
25   also require the review of senior officials of the Federal Bureau of Investigation.
26           The foregoing review process has been initiated, but because it involves the most senior
27   officials of the Department of Justice and the Federal Bureau of Investigation, additional time is
28

     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Court’s November 26, 2018 Order                                 13
            Case 4:14-cv-04480-YGR Document 256 Filed 12/17/18 Page 18 of 20




 1   necessary for its completion.8 Accordingly, Defendants respectfully request a period of 60–90
 2   days to allow a sufficient timeframe to complete this process.9
 3           In light of the constitutional foundation of the state secrets privilege as well as the
 4   Executive’s discretion to control access to classified information, see supra at 7, 13, it would
 5   raise extraordinary constitutional concerns for a court to grant disclosure in the face of the
 6   Government’s request for an opportunity to consider such a privilege assertion. While the
 7   Government is aware of no case in which a court ordered disclosure of information under such
 8   circumstances, numerous courts have rejected requests for access by private counsel to the
 9   information subject to assertions of the state secrets privilege. See, e.g., Order Denying
10   Plaintiffs’ Motion for Access to Classified Discovery Materials and Requiring Additional
11   Briefing, Jewel v. NSA, 08-4373-JSW, ECF No. 404 at 1 (June 13, 2018).10 The Ninth Circuit
12   also has rejected requests to grant plaintiffs (or plaintiffs’ counsel) access to such information
13   pursuant to protective order procedures in state secrets litigation. See Jeppesen Data Plan, Inc.,
14   614 F.3d at 1077 n.3 (concluding privileged information was at risk of disclosure “no matter
15   what protective procedures the district court might employ. Adversarial litigation, including
16   pretrial discovery of documents and witnesses and the presentation of documents and testimony
17   at trial, is inherently complex and unpredictable.”); see also Al-Haramain Islamic Found., Inc.
18   v. Bush, 507 F.3d 1190, 1202-03 (9th Cir. 2007) (concluding that, despite accidental disclosure
19   of a document subject to the state secrets privilege, “Reynolds requires an in camera [and ex
20
             8
21           In addition, the President recently nominated a new Attorney General, whose
     confirmation will be considered by the Senate after the new year, and additional time may be
22   needed for this reason as well.
23           9
            If the Court denies Plaintiff’s request and proceeds to enter judgment based upon the
     Government’s ex parte, in camera submission and other unclassified evidence, Defendants
24
     would not move forward with consideration of whether to invoke the privilege.
25
             10
               See also, e.g., Doe v. CIA, 576 F.3d 95, 106 (2d Cir. 2009) (holding that plaintiffs had
26   no right to access information subject to an assertion of the state secrets privilege—[e]ven if
27   they already knew some of it”—even for the purpose of contesting the application of the
     privilege); El-Masri v. United States, 479 F.3d 296, 311 (4th Cir. 2009) (rejecting a plaintiff’s
28   proposal that the court should have received privileged information in camera, and then granted
     access to that information to plaintiff’s counsel, but not the public, under a protective under).
     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Court’s November 26, 2018 Order                                  14
            Case 4:14-cv-04480-YGR Document 256 Filed 12/17/18 Page 19 of 20




 1   parte] review of the [document containing the information in question] in these
 2   circumstances”). Again, the denial of any state secrets privilege assertion, if lodged, would be
 3   subject to appellate review, see supra.
 4           Finally, Defendants note that invocation of the state secrets privilege, if necessary to
 5   prevent disclosure of the Classified Declaration of EAD Steinbach, could have a significant
 6   impact on the manner in which this case is resolved. From the outset, the Government has
 7   sought to resolve Plaintiff’s First Amendment claims based on the Court’s consideration of the
 8   Classified Declaration of EAD Steinbach, in which the Government explained why disclosure
 9   of the information that Plaintiff seeks to publish reasonably could be expected to cause harm to
10   the national security and thus does not fall within Plaintiff’s First Amendment right to publish
11   information. However, Plaintiff’s request for access to that document now renders it necessary
12   for the Government to consider whether to invoke the state secrets privilege to protect that
13   information. If the Court were to determine that the state secrets privilege was appropriately
14   invoked, the result would be that the Classified Declaration of EAD Steinbach would be
15   excluded from the case and, thus, not available to resolve the case on the merits. See Jepessen
16   Dataplan, Inc., 614 F.3d at 1082–83 (citing Kasza, 133 F.3d at 1166). As a result, dismissal of
17   this action would be required under the state secrets doctrine, see id. at 1083, rather than under
18   the framework provided for in Stillman and its progeny. See Kasza, 133 F.3d at 1167 (quoting
19   Bareford v. General Dynamics Corp., 973 F.2d 1138, 1144 (5th Cir. 1992)). Thus, in light of
20   Plaintiff’s demand for this classified information, there are three potential approaches available
21   to the Court at this stage: (1) rejection of Plaintiff’s demand and resolution of the case under the
22   Stillman framework pursuant to ex parte, in camera review of the Classified Steinbach
23   Declaration (and any supplemental declaration necessary); (2) potential exclusion of that
24   classified declaration and dismissal of this action pursuant to the state secrets doctrine; or (3)
25   potential appellate review of any order by the Court that the classified declaration be disclosed
26   to Plaintiff’s counsel.
27
28

     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Court’s November 26, 2018 Order                                 15
            Case 4:14-cv-04480-YGR Document 256 Filed 12/17/18 Page 20 of 20




 1       IV.      Conclusion
 2             For all the reasons explained herein, Defendants respectfully ask that the Court deny the
 3   Plaintiff’s request for access to the Classified Declaration of EAD Steinbach, and return to the
 4   consideration of the merits of the Plaintiff’s claims, consistent with Stillman and its progeny.
 5   Defendants also respectfully request a period of 60–90 days to complete consideration of
 6   whether to invoke the state secrets privilege to protect the Classified Declaration of EAD
 7   Steinbach from disclosure.
 8
 9   Dated: December 17, 2018                         Respectfully submitted,
10
                                                      JOSEPH H. HUNT
11                                                    Assistant Attorney General
12
                                                      ALEX G. TSE
13                                                    Acting United States Attorney
14                                                    ANTHONY J. COPPOLINO
15                                                    Deputy Branch Director

16                                                           /s/ Julia A. Heiman
                                                      JULIA A. HEIMAN, Bar No. 241415
17                                                    Senior Counsel
18                                                    CHRISTOPHER HEALY
                                                      Trial Attorney
19                                                    U.S. Department of Justice
                                                      Civil Division, Federal Programs Branch
20
                                                      P.O. Box 883
21                                                    Washington, D.C. 20044
                                                      julia.heiman@usdoj.gov
22                                                    Attorneys for Defendants
23
24
25
26
27
28

     Twitter, Inc. v. Whitaker, et al., Case No. 14-cv-4480-YGR
     Defendants’ Response to the Court’s November 26, 2018 Order                                16
